DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the amendment, the rejection of claims 1-6, 8-14, 22, 23, 27, 30-33, 35-56 under 35 U.S.C. 112b has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-6, 8-14, 22, 23, 27, 30-33, 35-43, 46-56 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14, 22, 23, 27, 30-33, 35-43, 46-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 27 recite the limitation, “a release profile of chlorine dioxide gas in the headspace of the closed container represented by a curve of chlorine dioxide gas concentration versus time, the curve showing an initial release of chlorine dioxide gas at time zero, T0, the curve subsequently increasing until reaching a chlorine dioxide gas concentration peak or maximum Cmax at a time T1 that is from 3 to 18 hours after T0.”  This limitation is new matter as it is broader than what would have been reasonably supported by Applicant’s originally filed disclosure.  
Paragraphs 80-83 of the specification as filed generically disclose different types of foods that exude moisture and where the chlorine dioxide concentration can be 10-35ppm for 15-36 hours, or 8-15ppm for 13 days for foods that exude moderate to low amounts of moisture.  This is not seen to specifically support a chlorine dioxide concentration peak that is 3-18 hours after time zero.   While Figure 9 shows peaks, it appears that this figure is directed to specific embodiments of a particular film and position of the film at various heights of the tray and where the tray is loaded with a specific product (sliced tomatoes - see paragraphs 96, 97, 101, 103).  Figure 9 also does not disclose a peak that supports the entire range of 3-18 hours after T0.  Additionally, Figure 14, like figure 9 is directed to a specific embodiment with a specific product.  Figure 14 does not support the entirety of the claim limitation because the 
Claims 2-6, 8-23, 30-33, 35-45 are rejected based on their dependence to claims 1 and 27.
On page 12 of the response, Applicant urges that paragraphs 76 and 77-79 of the specification as filed supports that Applicant discloses methods to adjust the gas release and that it would have been understood by a person of skill in the art that chlorine dioxide release profiles can be varied by adjusting the properties of the entrained polymer.  Further at page 12 of the response, Applicant urges that Figure 14 describes embodiments that can peak at about hour 18 and about hour 15 and between hours 12-18 and figure 9 describes embodiments which peak between about 3 hr and 5 hr.
These urgings have been carefully considered, but are not seen to be sufficient to support the above claim limitation in its entirety.  It is acknowledged that the specification discloses that the chlorine dioxide release profile can be adjusted.  However, the disclosure at paragraphs 76-79 and 80-85 is not seen to be sufficient to clearly support the claim in its entirety, as these portions of the specification do not discuss the concentration maximum at T1 being from 3-18 hours after T0.   Additionally, figure 14 shows a maximum concentration that is 12 hours, 15 hours and 18 hours from time zero.  Figure 9 shows a maximum concentration at 3 hours (for 64% of the tray 
Claim 41, 42, 46 and 51 recite the limitation, “wherein the release profile of chlorine dioxide gas in the headspace of the closed container comprises a quick burst release of the chlorine dioxide gas from T0 to T1 that reaches Cmax at T1, subsequently followed by a reduction in concentration of the chlorine dioxide gas such that the chlorine dioxide gas concentration at a time T2, CT2, is no more than one-third the value of Cmax and wherein T2 is three times the value of T1.”
This limitation is new matter.    Figure 9 does not support having a concentration at T2 that is no more than one-third of Cmax and where T2 is three times T1.   The above limitation appears to be directed to Figure 14 and Example 5 at paragraphs 124-127.  However, it is noted that the entirety of the claimed time period for reduction to the claimed concentration being no more than one-third the max concentration is not reasonably supported by the figure and above paragraphs, because similar to claims 1 and 27 above, figure 14 and paragraphs 124-127 are directed to specific compositional elements of the package and the product placed therein (6 sliced tomatoes).  Therefore, 
Claims 47-50, 52-56 are rejected based on their dependence to claims 46 and 51.
At pages 13-14 of the response, Applicant urges that the quick burst concept has been discussed for tomatoes at paragraph 83, and that figure 14 shows that at a time T2 that is three times T1, the chlorine dioxide concentration is no more than one third of the maximum concentration.
This urging is not seen to be sufficient.  For the 2g sample, figure 14 shows a maximum concentration of about 16ppm at 12 hours and at 36 hours, the concentration is about 5 ppm.  For the 3g sample, a maximum concentration at 15 hours is about 23ppm with a concentration at 45 hours of about 6ppm.  For the 4g sample, a maximum concentration of 30ppm is at 18hrs, with a concentration at 54 hours of about 3ppm.  It is acknowledged that the curves of figure 14 satisfy the claim limitation.  However, while the 5ppm, 6ppm and 3ppm concentrations are within the claim limitation of “no more than a third” of the maximum concentrations, respectively, the range of 1/3 or less (i.e. no more than a third) at T2 being three times T1 is not supported by figure 14.  Furthermore, claim 1 recites a maximum concentration at 3-18hours, while figure 14 only shows specific points of 12, 15 and 18 hours for a maximum concentration.  Therefore, the entirety of the claimed range is seen to be broader than what would have been reasonably supported by the originally filed disclosure.  As there is no discussion in the specification of the chlorine dioxide concentration at T2 being no more than one-third the value at T1, it is not clear that Figure 14 on its own would have reasonably 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 9, 11-14, 22, 23,  27, 31-33, 35-43, 46-48, 50, 51 and 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kibele (WO 2014152539) in view of Machado (US 20110253562), Wood (US 20140154370), Annous (US 20170332674), Speronello (US 6676850) and Barenberg (US 5980826), Mahovic (“Applications of Chlorine Dioxide Gas for Control of Bacterial Soft Rot in Tomatoes”) and ATSDR.
Regarding claim 1, Kibele teaches a package (see paragraph 41, “a package”; paragraph 42 “rigid containers”) comprising a closed container having a product located therein (see paragraph 42: “product such as foodstuffs and medicines”; paragraph 62, “the container 61 is closed”).  Regarding the packages being for inhibiting or preventing growth of microbes and/or for killing microbes it is noted that Kibele teaches on 
Kibele teaches a package comprising a closed container defining an interior space therein (see paragraph 62, “the container 61 is closed”), a product within the interior space (paragraph 42; “foodstuffs”).  In view of Kibele teaching that the materials can release a gas, there would have been a reasonable expectation of some headspace formed within the container that is not occupied by the product.  This would further have been obvious in view of Kibele teaching a closed package (see figure 9), where the active component can be a gas releasing component that would interact with for example moisture or gas from an exterior of the entrained polymer through the channels and into the active agent (see paragraph 26).  This would have suggested some amount of headspace for the gas or moisture to travel into the channels of the figure 9 package, for example.
If it could have been construed that Kibele was not specific in teaching a headspace that is not occupied by the product, then it is noted that Machado teaches sealed containers that have a headspace (see figure 5 and 8) and where an active agent that can release an antimicrobial gas is placed within the container (see paragraph 44 - “release at least one agent… and thus further modify the atmosphere of the MAP to gain the desired effect… Additionally, the releasing device… control a release of chlorine dioxide for sanitation of the contents…”).  Wood further teaches packages for fruits and vegetables (see figures 2, 3; paragraph 125) where a chlorine headspace, where water vapor in the headspace can cause the active ingredient to be released (see paragraph 151).
Since Kibele already teaches an active agent that can release an antimicrobial agent in the form of a gas and where the release is due to moisture (paragraph 26, 28); and since Kibele also teaches packaging respiring fruits and vegetables (paragraph 31), to thus modify Kibele and to provide a headspace that is not occupied by the product would have been obvious to one having ordinary skill in the art, for the purpose providing the space for allowing the gas to be distributed throughout the container so as to provide disinfection to the contents within the package as well as for using the headspace to activate the ingredient that is to be released due to water vapor within the headspace.
Further regarding the antimicrobial agent, Kibele teaches that the active agent can be an antimicrobial agent (paragraph 22) that can be released as a gas (see paragraph 34).  Kibele further teaches that the antimicrobial releasing agent can be provided in an entrained polymer article (see paragraph 5, 6, 24), located within the interior space (see figures 4, 6), the entrained polymer article comprising a monolithic material (see paragraph 18, 20, 51) that includes a base polymer (see paragraph 18, 51, “base polymer 25”), the antimicrobial releasing agent (paragraph 51, “active agent 35” which can be an antimicrobial releasing agent) and a channeling agent (see paragraph 51, “channeling agent 35”), wherein the monolithic material features channels through the entrained polymer formed of the channeling agent (see paragraph 18, and the figures which show the channels; figure 2, item 35 for example).
Claim 1 differs from Kibele in specifically reciting that the antimicrobial releasing agent releases chlorine dioxide into the headspace and where the antimicrobial releasing agent comprises an alkaline metal chlorite.
It is noted however, that Speronello further teaches compositions for controlled release of chlorine dioxide gas, at 0.001-1000ppm (see the abstract) for fruit and vegetables (see column 8, lines 25-26) for killing microbes (see column 1, lines 43-46) and where the antimicrobial releasing agent comprises an alkaline metal chlorite (column 4, line 55 and column 7, lines 41-47).  Annous teaches that it has been desirable to release chlorine dioxide into sealed packages (see paragraph 2) for killing microorganisms on a food item (see paragraph 2), where gaseous chlorine dioxide has the ability to penetrate and inactivate human pathogens attached to hard-to-reach sites on produce surfaces (see paragraph 4), such as salmonella (see paragraph 10).  Annous further teaches active packaging that releases chlorine dioxide as desired (see paragraph 8, 9).  Since Kibele already teaches the desirability of providing antimicrobial releasing agents in the channels of the entrained polymer, to thus modify Kibele and to use another conventional antimicrobial release agent such as a chlorine dioxide release agent that comprises an alkaline metal chlorite, as taught by Speronello, would have been obvious to one having ordinary skill in the art, for the purpose of using the advantageous disinfecting properties of chlorine dioxide gas to reach hard to reach sides on the food surface to inhibit microbial growth.
Regarding the limitation of, “a release profile of chlorine dioxide gas in the headspace of the closed container represented by a curve of chlorine dioxide gas concentration versus time, the curve showing an initial release of chlorine dioxide gas at 
Regarding claim 2, the combination teaches removal of contaminants from the food product, and thus suggests the product is contaminated by at least one type of pathogen.  
Regarding the limitation of, “the antimicrobial releasing agent providing a controlled release of chlorine dioxide gas to effectuate after a span of 13 days from when the product is provided within the interior space and under storage conditions of 7°C, at least a 2 log base 10 reduction in colony forming units per gram of the at least one type of pathogen,” it is noted that Annous teaches removal of pathogens such as salmonella (paragraph 45) and Speronello teaches that the concentrations produced can be 0.001-1000ppm and where the gas can be released for 13 days (see the figures which show a span of about 350 hours (i.e. 14.5 days)).  
It is further noted that Barenberg teaches that the chlorine dioxide gas could be released over one to 200 days (see column 12, lines 57-63).  Barenberg also teaches a maximum initial loading of 10-20ppm chlorine dioxide where higher loadings can be used to increase the maximum initial concentration and prolong the release (see column 27, lines 44-57).  
To thus modify the combination and to control the quantity of the antimicrobial release agent so as to extend the period of time that the chlorine dioxide would be released would have been obvious to one having ordinary skill in the art, as a matter of 
Regarding claim 3, in view of Annous, the combination teaches Salmonella as one of the pathogens (see Annous paragraph 45). 
Regarding claim 4, Kibele, Annous and Speronello all teach the product can be a food product.
Regarding claim 5, it is noted that the combination as applied to claim 2 teaches controlled release to inhibit pathogens.  
Regarding the effect of chlorine dioxide on organoleptic properties, it is noted that it would have been obvious to one having ordinary skill in the art to prevent the chlorine dioxide from affecting the organoleptic properties of the food product.  
Nonetheless, Mahovic et al. further teach that high doses of chlorine dioxide can cause bleaching of the fruit (see at least, the abstract: highest doses of ClO2, 88 mg/24 h or 99 mg/24 h, became bleached). To thus modify the combination and to ensure that the organoleptic properties, such as coloration, were not degraded would have been obvious to one having ordinary skill in the art for the purpose of preventing the chlorine dioxide from affecting the qualities of the food.
Regarding claim 33, it is noted that the claim is rejected for the reasons already discussed above with respect to claim 5 above, and in further view of the reasons presented above with respect to claim 2.
Regarding Claim 35 in view of Annous, the combination teaches Salmonella as one of the pathogens (see Annous paragraph 45).
Regarding claim 6, Annous teaches that the moisture released from the respiration of the produce can act on the antimicrobial release agent to generate chlorine dioxide over time (see paragraph 17).  Since Kibele already teaches moisture activated antimicrobial release agents, to thus modify the combination and to use the moisture generated from the product to release the antimicrobial agent would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on conventional expedients for controlled activation and production of chlorine dioxide gas.  Such a modification also minimizes the requirement for additional moisture sources to be presented within the package.
Regarding claim 9, Kibele teaches a closed container, and thus teaches a base with one or more sidewalls extending vertically from the base leading to a top opening.  Since Kibele teaches that the containers are closed containers (paragraph 62), it would have been obvious for a container of this structure (see figure 4-6) for instance, to have had a cover that closes and seals the top open to make a closed container.  It is further noted however, that Machado clearly evidences that it has been conventional to provide a closure lid for containers that have a base and vertically extending sidewalls (see figure 8, item 222).  To thus modify Kibele if necessary and to provide a cover that closes or seals the opening to make the closed container would have been obvious to one having ordinary skill in the art as a conventional expedient for sealing the container.
Regarding claim 11, which recites that the antimicrobial releasing agent is in a powdered form, it is noted that Speronello teaches a powdered mixture (see column 7, lines 41-47).  Kibele already teaches that the active agent can be particles or in particulate form (see paragraph 13) such that modification to use another particular form 
Regarding claim 12, Speronello teaches a catalyst such as sulfuric acid mixed with metakaolin, which would have been known to one having ordinary skill in the art to be calcined clay (see column 9, lines 42-15).  Speronello also teaches hydrous clays such as bentonite (see column 5, lines 3-6) and acidified clays (column 4, line 13) contacted with acids such as sulfuric acid (column 5, lines 15).  Speronello also teaches the powder can include a humidity trigger, such as calcium chloride (column 5, lines 8-10; column 5, lines 26-27; column 6, lines 65-66).  This is similar to applicant’s specification which discloses sulfuric acid clay as a catalyst and calcium chloride as a humidity trigger.  Therefore, the combination teaches the antimicrobial releasing agent is a mixture that further comprises at least one catalyst and at least one humidity trigger. 
Regarding claim 13, which recites that the interior space has a volume of from 0.5 to 10 L, it is noted that the particular volume of the container would have been an obvious function of the specific type and quantity of the food product placed therein, and would thus have been an obvious matter of engineering and/or design choice.
Regarding claim 14, it is noted that Annous teaches food such as strawberries (see paragraph 61) and further teaches fruits and vegetables that can be cut, peeled, sliced, including tomatoes (see paragraph 25).  The combination clearly teaches the product is a food product and can be various respiring fruits, such that the particular type of food that was to be exposed to the chlorine dioxide generating would thus have been obvious to one having ordinary skill in the art as a matter of engineering and/or design.  That is, since the art already teaches the use of chlorine dioxide releasing 
Regarding claim 22, the combination as applied to claim 2 has been incorporated herein to teach releasing an antimicrobial agent in a sufficient amount to release the chlorine dioxide gas at a concentration of from 8 to 15 ppm for a period of 13 days.  That is, the combination already teaches extended release of chlorine dioxide gas, such that to provide a particular loading of the antimicrobial release agent to achieve a concentration of 8-15ppm for 13 days would have been obvious to one having ordinary skill in the art, as a matter of routine experimentation. 
Regarding claim 23, Annous teaches bananas and potatoes, for example, on paragraph 25. Providing such fruit as minimally processed would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design.  It is noted that patentability is not seen to be predicated on the particular minimal processing that was imparted.  For example, it would have been obvious to one having ordinary skill in the art that a peeled potato could be construed as minimally processed.
Regarding claim 27, the combination as applied to claims 1 and 6 above teach the structure of the package as recited in claim 27.  Kibele also teaches that the entrained polymer article comprises a monolithic material (paragraph 18).  Because Annous teaches that fruit can respire and release water vapor, the combination also teaches moisture present in the interior space to activate the release of the antimicrobial gas.
Further regarding claim 27, the combination as applied to claim 1 further suggests the entrained polymer comprising an antimicrobial releasing agent comprising an alkaline metal chlorite, where the antimicrobial releasing agent is capable of releasing chlorine dioxide gas upon contact with moisture present in the interior to activate the release of the chlorine dioxide gas.
Claim 31 is rejected for the reasons discussed above with respect to claims 1 and 6.
Claims 32 and 36 are rejected for the reasons already discussed above with respect to claims 2 and 22.
Regarding claim 37, Figure 9 of Kibele teaches an upper surface of the package that contains the entrained polymer article.  Figure 9 could be construed as teaching a “cover” having the entrained polymer.  In any case, Machado further teaches on figure 8, item 222 that a cover provided to close the container can have the gas generating article (figure 8, item 240) thereon; and where said gas generating article can produce chlorine dioxide (paragraph 44).  In view of these teachings, and since Kibele essentially teaches that the entirety of the interior surface of the closed package can have the entrained polymer article, to thus modify Kibele and to also include the entrained polymer article on the cover would have been obvious to one having ordinary skill in the art for the purpose of providing the gas generating article around the entirety of the product and package interior space.
Regarding claim 38, it is noted that in view of Machado, the combination teaches the cover is a lid.  As shown in Kibele’s figures, the entrained polymer article is seen to be incorporated into the packaging walls, and to thus similarly incorporate the entrained 
Regarding claims 39 and 40, Kibele teaches the channeling agent being present at 5wt% and 2-10% (see at least, example 1, paragraph 75; page 29, claim 48).
Claim 43 is rejected for the reasons discussed above with respect to claim 6.
Regarding claims 41, 42, 46 and 51, the combination as applied to claim 1 teaches a package for inhibiting or preventing growth of microbes or for killing microbes, comprising a closed container, an interior space with a product therein, a headspace.  As discussed above with respect to claim 1, the combination also teaches the recited antimicrobial releasing agent that can release chlorine dioxide gas into the headspace by reaction with moisture.  
Regarding the release profile of “wherein the release profile of chlorine dioxide gas in the headspace of the closed container comprises a quick burst release of the chlorine dioxide gas from T0 to T1 that reaches Cmax at T1, subsequently followed by a reduction in concentration of the chlorine dioxide gas such that the chlorine dioxide gas concentration at a time T2, CT2, is no more than one-third the value of Cmax and wherein T2 is three times the value of T1,” as discussed above with respect to claim 1 teaches a similar antimicrobial releasing agent provided in an entrained polymer  that comprises a monolithic material including a base polymer, the antimicrobial releasing agent and a channeling agent.  In view of Speronello and Barenberg the combination further teaches the desirability to tailor the particular release profile for releasing chlorine dioxide gas.  Additionally, Barenberg teaches that after reaching a max release 
Claim 47 is rejected for the reasons discussed above with respect to claim 4.
Claim 48 is rejected for the reasons discussed above with respect to claim 9.
Claim 50 is rejected for the reasons discussed above with respect to claim 13.
Claims 53-54 are rejected for the reasons discussed above with respect to claims 37-38.
Regarding claims 55-56, Kibele teaches the channeling agent being present at least 2% by weight (see at least paragraph 73 where the channeling agent can be present at 5% by weight of the entrained polymer; page 29, claim 48).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies in Kibele (WO 2014152539) as the primary reference, and in further view of Wellinghoff (US 20080026029).
Regarding claim 8, Kibele teaches that the entrained polymer can be part of the construction of rigid containers, as a plug inserted into the interior of the container (paragraph 42), but can also be a liner that can conform to an interior of the container, or can be simultaneously co-molded with the container body (see paragraph 43).  Paragraph 44 teaches that the entrained polymer can be used to form an entrained polymer sheet.  This is seen to suggest that the entrained polymer can be provided as a film.
Claim 8 differs in specifically reciting that the film has a thickness of 0.1mm to 1mm. 
However, Wellinghoff teaches that pellets having a gas releasing powder (paragraph 111) can be formed into a film that has a thickness of 10 mil (see paragraph 112).  Wellinghoff teaches powders incorporated into forming various thermoplastic articles (paragraph 59) and where the powders can generate gas (see paragraph 64) for releasing chlorine dioxide sufficient to eliminate bacteria fungi, molds etc (paragraph 9).  Wellinghof’s teachings of a film a thickness of 10 mil equates to a thickness of 0.25mm.  
To thus modify Kibele who already teaches various forms of the entrained polymer provided as a film, and to use a thickness of 0.25mm for instance, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventional thicknesses of films that can generate and release gas therefrom.

Claims 10, 30, 49 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 9, 27, 48 and 51 above, which relies in Kibele (WO 2014152539) as the primary reference, and in further view of Wellinghoff (US 20080026029) and Shelley (US 20090067760).
Regarding claims 10, 30, 49, 52, Kibele teaches that the entrained polymer can be part of the construction of rigid containers, as a plug inserted into the interior of the container (paragraph 42), but can also be a liner that can conform to an interior of the container, or can be simultaneously co-molded with the container body (see paragraph 43).  Paragraph 44 teaches that the entrained polymer can be used to form an entrained polymer sheet.  This is seen to suggest that the entrained polymer can be provided as a film.
Claims 10, 30, 49, 52 differ in specifically reciting that the film has a thickness of 0.1mm to 1mm. 
However, Wellinghoff teaches that pellets having a gas releasing powder (paragraph 111) can be formed into a film that has a thickness of 10 mil (see paragraph 112).  Wellinghoff teaches powders incorporated into forming various thermoplastic articles (paragraph 59) and where the powders can generate gas (see paragraph 64) for releasing chlorine dioxide sufficient to eliminate bacteria fungi, molds etc (paragraph 9).  Wellinghof’s teachings of a film a thickness of 10 mil equates to a thickness of 0.25mm.  
To thus modify Kibele who already teaches various forms of the entrained polymer provided as a film, and to use a thickness of 0.25mm for instance, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or 
Further regarding claims 10, 30, 49 and 52, Kibele (figures 4-6) teach at least one sidewall, the at least one sidewall having a sidewall midline that is equidistant from the base and the opening.  That is, the sidewalls would necessarily have had a midline that is equidistant from the base and the opening.  While Kibele does not specify for example, if the container is in the figures has multiple sidewalls or a single (tubular) sidewall, modification of Kibele to use any shape of container with sidewalls would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.  The liner as shown in figure 6 is seen to be disposed on the container sidewall.
Claims 10, 30, 49 and 52 differ in specifically reciting, “the film being disposed on at least one sidewall,” and “the film having a film midline that is equidistant from a top edge and a bottom edge of the film, wherein the film midline is located at least as high as the sidewall midline.”
It is noted however that using separate elements for the film shown in figure 6 of Kibele for the bottom and the sidewalls would have resulted in each container sidewall having its own entrained polymer film positioned therein.  As the entrained polymer film matches the interior dimensions of the container sidewall, it would have been obvious to one having ordinary skill in the art that the entrained polymer film would have had a midline that would have been as high as the container sidewall midline.  In any case, it is further noted that Machado teaches in figure 8, that the gas generating agent can be positioned on the container sidewall, near a midpoint of the container sidewall.  Wood similarly teaches a gas generating article positioned on a container sidewall, where the .

Response to Arguments
On pages 15-16 of the response, Applicant urges that the combination of Kibele with Machado and Wood would not provide a reasonable expectation of success that the modified Kibele material will achieve the required initial T1 burst.   
This urging is not seen to be sufficient to overcome the rejection.  It is noted that Machado and Wood have been relied on to generically teach the release of chlorine dioxide into a headspace of a package, and where the chlorine dioxide can be generated due to the presence of water.  The rejection does not rely on Machado and Wood to teach the claimed release profile of the chlorine dioxide gas.  Specifically Machado teaches that it has been desirable to provide a headspace into which chlorine dioxide gas can be released (paragraph 44) and can be moisture activated (paragraph 
Regarding the release profile, it is noted that Speronello has been relied on to teach an antimicrobial gas releasing agent that comprises an alkaline metal chlorite, a calcium chloride humidity trigger, a sulfuric acid clay catalyst, which can be activated by moisture (see the abstract).  This is seen to be similar to the disclosed antimicrobial releasing agent.  Speronello further evidences that the chlorine dioxide gas can be developed within 19 hours and that this can be adjusted to be longer or shorter (see column 7, lines 56-57).  Barenberg further evidences the desirability of providing moisture activated release of chlorine dioxide, where a maximum concentration can be achieved within 3.3 hours (figure 4, where the peak is at 11881 seconds).  Therefore, the combination is seen to suggest arriving at the claimed T1 burst of chlorine dioxide.

On pages 16-17 of the response, it is urged that Kibele’s examples are only directed to moisture absorption and that the most effective moisture absorption occurs over several hours to reach half-completion and a time span on the order of days for 80% completion.  Thus, Applicant urges that in light of this slow moisture absorption, one of ordinary skill would not reasonably expect that Kibele modified by Machado and Wood would achieve the initial T1 burst.
It is noted however, that Kibele’s examples directed to a specific moisture and gas absorbing material and is thus not seen to teach away from Kibele as modified by Machado, Wood, Speronello and Barenberg achieving the claimed chlorine dioxide release profile.  As the examples are only directed to a particular gas and moisture 

Further on page 17 of the response, Applicant urges that mechanism disclosed by the Application requires two transits of gas across the entrained polymer, which must be sufficiently fast to provide the initial T1 burst and that in the absence of further knowledge of the particulars of the mechanism, that this stepwise process can only proceed as fast as its slowest step.  In this regard, Kibele suggests an hourslong process for the first step such that a person of skill can only reasonably expect an hourslong or days long process.
It is noted however, that it appears that as claimed the T1 burst can occur within 3-18 hours, which can also be construed as hourslong.  Furthermore, it is noted that Kibele teaches an entrained polymer that includes a base polymer and channeling agent, as claimed; and where the channeling agent is used for transmitting a material released by the absorbing material (see at least, paragraph 3) at a faster rate than solely the base polymer (see paragraph 5).  It is further noted that Kibele already teaches a similar entrained polymer as that claimed (and disclosed) by Applicant and Speronello in view of Barenberg further teaches that the antimicrobial agent can provide a maximum chlorine dioxide concentration within 19 hours, as already discussed above.  Speronello also teaches a similar antimicrobial agent releasing chlorine dioxide as Applicant.  Therefore, the combination is seen teach similar compositions for a similar purpose.   Speronello and Barenberg also suggest that the release profile can clearly be 

On page 18 of the response, Applicant urges that a). Speronello does not teach the claimed chlorine dioxide profile of claims 1, 27, 41, 42 and 51; b). does not provide a suggestion that the gas concentrations can be increased; c). cannot be combined due to the porous nature of Kibele’s material; and d). the Kibele/Speronello combination would have been less satisfactory gas release behavior than the isolated Speronello material.
 It is noted however, that as presented in this Office Action, Speronello has not been solely relied on to teach the gas release profile.  Rather, Speronello suggests a concentration of 2ppm within 19 hours (column 11, lines 42-45) but further teaches that the reaction can be sustained for several minutes to many hours (column 7, lines 56-67) and where the reactants as well as the moisture used for reaction can be varied for increasing the rate of gas production (column 6, lines 29-59), therefore encompassing a maximum occurring within a time of 3-18 hours.  Speronello thus suggests increasing the rate of production.  As Speronello teaches that the space can have a concentration of 0.001-1000ppm, it would have been obvious to one having ordinary skill in the art that Speronello encompasses increasing the concentrations.  It is also noted that Speronello’s examples are not seen to be limiting to Speronello’s disclosure as a whole, which clearly encompasses varying the particular concentrations and rates of production of chlorine dioxide over a varied period of time.  As Speronello already 
Kibele already teaches active agents as particulates and powders and where the active agent is dispersed throughout the entrained polymer and is contained within the channels produced by the channeling agent (see paragraph 24, 33,34; figures 10, 11) and where the channels communicate between the active agent and the exterior of the polymer via the channels.  Kibele teaches that the channels improve the transmission of the active material or material produced therefrom through the base polymer.  Thus, it is not seen that Speronello’s powdered antimicrobial gas releasing agent cannot be included in Kibele’s entrained polymer.  While the Kibele/Speronello combination might produce a less satisfactory gas profile that Speronello alone, it is noted that the rejection is not modifying Speronello but is relying on the recognition in the prior art of using chlorine dioxide releasing agents as the known antimicrobial gas releasing agent within Kibele’s entrained polymer.

Further on page 18 of the response, Applicant urges that Speronello does not disclose how to accomplish the gas release being adjusted from several minutes to many hours and does not disclose the chlorine dioxide behavior for shorter duration, higher rate of generation.  
It is noted however, that this is not seen to teach away from one having ordinary skill in the art routinely experimenting with the reactants already suggested by Speronello (and which are similar to Applicant) to achieve a desired and known release profile, such as the release profile already suggested by Barenberg.  It is not seen that Speronello’s examples would have taught away from the other teachings in Speronello’s disclosure (MPEP 2123).

On page 19 of the response, Applicant urges that at column 6, lines 23-28, Speronello discloses that the generation of chlorine dioxide can fluctuate and that this should not be construed to imply that Speronello is suggesting that the concentration of chlorine dioxide can be manipulated to achieve any arbitrary level between the quoted range; nor does Speronello demonstrate such control with the examples provided.  Applicant also urges that Speronello’s objective was to obtain a sustained release rate of chlorine dioxide. 
It is noted however, that Speronello’s examples are not seen to be limiting to what Speronello’s teachings would have suggested to one having ordinary skill in the art - especially because Speronello clearly suggests varying and increasing the rate of chlorine dioxide production and Speronello clearly envisioned choosing reactants for controlling both the rate and duration of generation of chlorine dioxide. (column 4, lines 11-15; column 6, lines 29-59; column 7, lines 56-67; column 8, lines 3-7).

Further on page 19 of the response, Applicant urges that the examples of Kibele and Speronello employ 80% humidity and very little upward adjustment of humidity is 
These urgings are not seen to be sufficient, as Speronello teaches that the humidity can still be adjusted to 100%, for example, (column 7, line 16).  Additionally, as discussed above Speronello also envisioned embodiments having a higher rate of chlorine dioxide generation.  It is also noted that the headspace concentration would also have been a function of the available headspace compared to the amount of the antimicrobial agent present in the package (see for example, Speronello at column 6, lines 35-45), and it would have been obvious to one having ordinary skill in the art to accordingly adjust the quantities of the antimicrobial agent for achieving a requisite chlorine dioxide profile.  
It is further noted that the claims are directed to a product comprising an antimicrobial agent which can have a particular release profile.   The combination teaches using a similar antimicrobial agent together with a similar entrained polymer and suggests varying the constituents of the antimicrobial release agent for achieving a known release profile.  

On pages 19-20, Applicant urges that Speronello’s material is not compatible with Kibele and it is not clear as to how the microspheres of Speronello might be accommodated into Kibele’s material.
These urgings are not seen to be sufficient.  As Kibele already teaches a particulate material incorporated into the entrained polymer (see paragraph 13 - active 

Further on page 20, it is noted that combining Kibele with Speronello would result in further increasing the time reasonably expected by a person of skill in the art for the generation of chlorine dioxide gas.
This urging is not seen to be sufficient in view of the remarks presented above.  It is initially noted that the combination teaches similar elements to the entrained polymer, for the purpose of generating chlorine dioxide, and further teaches varying the amounts of the constituents of the entrained polymer and antimicrobial release agent for controlling the generation of chlorine dioxide to achieve a particular release profile, and further teaches a release profile where a maximum concentration is reached within 3-18 
Further on page 20 of the response, regarding ATSDR and Mahovic, Applicant urges that the references do not contribute to a reasonable expectation of success.  Applicant urges that it is not clear why modified Kibele would be more susceptible to the aerobic chlorine dioxide breakdown than Speronello’s material.  Applicant urges that it is not clear how Mahovic’s disclosure for solubility of chlorine dioxide in water would alter the expectation for slow T1 burst as Mahovic’s sole disclosure on the kinetics of c chlorine dioxide uptake by water is that it will continue to dissolve at a rate related to the remaining headspace concentration and that this dissolution process might be expected to decrease the concentration of gaseous chlorine dioxide.
It is noted however, that Speronello’s example 1 only discloses the chlorine dioxide producing agent in a sealed glass jar without any products therein.  ATSDR and Mahovic evidence that the chlorine dioxide can indeed breakdown within a container due to liquids present in the container as well as simply breaking down in the air.  This would have further suggested to one having ordinary skill in the art that the release profile for the chlorine dioxide gas can be modified as a matter of routine experimentation commensurate with the amount of air in the headspace and the particular product to be packaged.
On pages 20-21 of the response, Applicant urges that Annous does not provide any additional expectation of success for achievement of the T1 burst as the reference teaches a different antimicrobial release composition than that of modified Kibele.
It is noted however, that the reference was not relied on to teach the specific chlorine dioxide release composition, but rather, was relied on to generically teaches the desirability of providing a chlorine dioxide releasing agent into sealed food packages and that chlorine dioxide can remove pathogens such as salmonella and that respiration from the food product can also release moisture that can trigger chlorine dioxide release from a releasing agent.
On pages 21-22, regarding Barenberg, Applicant urges that the reference is not combinable with modified Kibele, because the material of Barenberg’s example 8 is formed into particles comprising acid-releasing wax, which is different from that of the entrained polymer.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Barenberg evidences that it has been known in the art that chlorite powder compositions that release chlorine dioxide in the presence of moisture can have a release profile where the maximum concentration can occur within about 3 hours.  It is noted that Barenberg also teaches that the neat sodium chlorite powder would have produced maximum concentration within three hours (see figure 4 - 
On pages 22-25 of the response, Applicant reiterates the above remarks.
These urgings are not seen to be sufficient in view of the rejection and responses presented above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792